Citation Nr: 1742250	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1945 until November 1947.  He died on May [redacted], 2010.  The appellant is the Veteran's widow.  This matter comes before before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In the September 2013 substantive appeal, the appellant requested a travel board hearing.  In December 2014 correspondence, the Veteran withdrew her request for the hearing. 

In correspondence dated May 2017, the appellant's relative requested that the case be advanced on the Board's docket.  While this relative not a party to the case, this appeal has been advanced on the Board's docket pursuant to the Board's own motion under 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of his death, the Veteran was service connected for an asbestos-related disorder with pleural thickening and scarring (also claimed as pleurisy, pneumonia, and lung scarring).

2. The Veteran died on May [redacted], 2010; the death certificated lists the immediate cause of death as congestive cardiomyopathy and contributory conditions as respiratory failure, renal failure, and mesothelioma. 



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1310, 1311, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Legal Criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be medically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

In a May 2008 rating decision, the Veteran was service connected for an "asbestos-related disorder with pleural thickening and scarring (also claimed as pleurisy, pneumonia, and lung scarring)."  The rating decision noted that the Veteran's medical treatment records showed multiple pulmonary disabilities that at least as likely as not related to his in-service asbestos exposure and in-service respiratory illnesses.  Medical records at the Veteran's last hospitalization showed he had a history of "acute and chronic respiratory insufficiency," "pneumonia," and possible mesothelioma.  

The Veteran died on May [redacted], 2010.  The death certificate lists his immediate cause of death as "congestive cardiomyopathy" and lists "respiratory failure, renal failure, mesothelioma" as contributory conditions.  In the expiration summary dated June 2010, the physician noted that the Veteran had a history of respiratory problems and "possible aspiration pneumonia."  The physician also noted that the Veteran may have had a history of mesothelioma as shown by VA records.  Overall, the physician noted that the Veteran had significant "respiratory problems" and noted that the expiration diagnoses included pneumonia, respiratory failure, possible interstitial lung disease, and chronic obstructive airways disease.

In a September 2010 VA opinion, a physician opined "the Veteran's death [was] not caused by or a result of the service-connected asbestosis" because "the Veteran did not suffer from mesothelioma."  He noted that the Veteran had pleural thickening "which may have been secondary to asbestos exposure," but there was no physiological evidence of asbestos-related parenchymal lung disease that could have led to respiratory failure because the Veteran had a normal diffusion capacity on pulmonary function tests and there was no evidence of pulmonary fibrosis.  Based on this opinion, the RO denied the claim.  

In a private medical opinion submitted in March 2011, a pulmonologist stated that "there was no question that this patient did have underlying pulmonary disease," but noted that it was unclear what role, if any, mesothelioma played in the cause of his death.  Additionally, the physician noted that the Veteran's deteriorating pulmonary status could have affected his cardiac status and contributed to his congestive cardiomyopathy. 

In this case, the Board finds that service connection for the Veteran's cause of death is warranted.  The Veteran was service connected for a respiratory disability, specifically an "asbestos-related disorder with pleural thickening and scarring (also claimed as pleurisy, pneumonia, and lung scarring)."  The Board notes that the service-connected disability was not limited to mesothelioma, but broadly categorized as an "asbestos-related disorder" to encompass all of the Veteran's symptoms that were related to his in-service respiratory issues and exposure to asbestos.  It is clear that the Veteran's respiratory and pulmonary issues contributed materially to his death.  The May 2010 expiration summary, the October 2010 VA opinion, and the March 2011 private pulmonologist's opinion all state that the Veteran's cause of death was caused by respiratory disabilities, including respiratory failure and pneumonia.  The death certificate states that one of the contributing factors to the Veteran's death was "respiratory failure."  Accordingly, the Board finds that the Veteran's service-connected respiratory disability contributed materially to his death. 

Whether or not the Veteran had mesothelioma and whether it caused his death is rendered moot by the foregoing.  Further, while the September 2010 VA opinion ultimately found the Veteran's death was not caused by his service-connected condition, the opinion was not based on an accurate factual predicate.  The opinion assumed that the Veteran had a diagnosis of "asbestosis," but the actual disability was an "asbestos-related disorder."  Because the physician did not note the correct disability, the negative opinion is given little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as probative as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  Because the Veteran's service-connected respiratory disability contributed to his death, service connection for cause of death is warranted. 


ORDER

Entitlement to service connection for the Veteran's cause of death is granted. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


